DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a user device comprising: a thermopile array; an IMU; a processor; and a memory storing instructions that, upon execution by the processor, cause the user device to:  receive thermal data sampled at a first frequency from the thermopile array, the thermal data corresponding to a thermal signal emitted from a thermal beacon of a plurality of thermal beacons and detected by the thermopile array;  receive IMU data sampled at a second frequency from the IMU, the IMU data comprising acceleration data corresponding to an acceleration of the user device in a 3D space and orientation data corresponding to a rotational rate of the user device in the 3D space, wherein the second frequency is smaller than the first frequency;  determine a location of the user device in the 3D space by inputting, to a sensor fusion algorithm the thermal data, the IMU data, and previous location data; and  transmit the location of the user device to a video game system.  The closest prior art, Mandela discloses a system that determines the pose of a handheld object using image processing and an IMU.  Mandela however, fails to disclose that the images as sampled at a greater frequency than the IMU.  Mandela discloses the opposite, the IMU is sampled at a greater frequency than the images and the pose is estimated using the IMU data between the image based pose calculations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715